PER CURIAM.
Milton Thomas appeals from an order which summarily denied his motion to vacate his conviction for the offense of robbery and twenty-year sentence therefor.
Our careful examination of the record on appeal and consideration of the briefs filed herein lead us to agree with the trial judge that Thomas’ motion contained no meritorious grounds for setting aside the judgment and vacating the sentence rendered. Accordingly, the order appealed is hereby affirmed.
WIGGINTON, Acting C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.